In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 16‐3277 
JAMES O. ACQUAAH, 
                                                            Petitioner, 

                                  v. 

JEFFERSON B. SESSIONS III, Attorney 
General of the United States, 
                                                           Respondent. 
                     ____________________ 
                Petition for Review of an Order of the  
                   Board of Immigration Appeals. 
                           No. A027‐896‐308 
                     ____________________ 

      ARGUED JUNE 7, 2017 — DECIDED NOVEMBER 6, 2017 
                  ____________________ 

    Before RIPPLE, ROVNER and HAMILTON, Circuit Judges. 
    PER CURIAM. James Acquaah is a sixty‐three‐year‐old man 
from Ghana. He originally entered the United States on a vis‐
itor’s visa and later obtained conditional permanent resident 
status  based  on  his  marriage  to  a  United  States  citizen.  His 
application to remove the conditions on his residency sparked 
proceedings that have spanned more than twenty‐five years.  
While those proceedings awaited a decision by the Board of 
2                                                         No. 16‐3277 

Immigration Appeals (the “Board”), his first marriage ended, 
he remarried and had a daughter, and he sought and received 
permanent residency under a different name on the basis of 
that  second  marriage.  The  procedural  history  of  this  case  is 
complicated, but the issue before us in the present petition is 
a narrow one: whether, when issuing a final decision in 2015 
on Mr. Acquaah’s first petition to remove the conditions on his 
residency, the Board erred in determining that Mr. Acquaah 
was statutorily ineligible for a fraud waiver. We conclude that 
the Board erred in construing the statutory waiver and there‐
fore remand this case to the Board for proceedings consistent 
with this opinion. 
      
                                   I 
                         BACKGROUND 
                                  A. 
    In 1981, Mr. Acquaah married Apollonia Sowah in Ghana. 
While still married to Sowah, Mr. Acquaah was admitted to 
this  country  in  1984  on  a  visitor’s  visa.  In  mid‐1986,  he  di‐
vorced Sowah, and several months later, he married a United 
States  citizen,  Sharon  Collins.  Collins  filed  a  petition  on  his 
behalf, and on the basis of their marriage, he obtained condi‐
tional permanent resident status.  
    In 1990,  he and Collins jointly filed a petition to remove 
the conditions on his permanent resident status (the “Collins 
petition”)  and  were  jointly  interviewed  on  the  petition  in 
April 1990. The record is not entirely clear on the point, but 
he and Collins separated around the same time. A year after 
the interview, the agency (the former Immigration and Natu‐
ralization Service, or “INS”) issued its notice of intent to deny 
No. 16‐3277                                                              3 

the petition because it concluded that he had failed to show 
that his marriage was bona fide at its inception. In June 1991, 
on the basis of that decision, the agency initiated deportation 
proceedings. It charged Mr. Acquaah as deportable under 8 
U.S.C. § 1227(a)(1)(D)(i), as an alien whose conditional status 
had been terminated “because the marriage which qualified 
you for status was determined to have been entered into for 
the sole purpose of procuring your entry as an immigrant.”1  
    Approximately one month later, Mr. Acquaah, now sepa‐
rated from Collins, registered a new customary marriage to 
his first wife, Sowah, in Ghana, using the name “Kofi Obese.”2 
    In  deportation  proceedings,  an  immigration  judge  (“IJ”) 
reviewed the agency’s charge relating to the denial of the Col‐
lins petition. The IJ noted that the statute governing termina‐
tion  of  conditional  resident status, 8 U.S.C. § 1186a(c)(3)(A), 
required the INS to issue a decision within 90 days of the in‐
terview.  When  it  failed  to  do  so,  the  conditions  on  Mr.  Ac‐
quaah’s residence were “removed by operation of law.”3 He 
was,  therefore,  a  permanent  resident,  and  the  IJ  terminated 
proceedings. 
   The agency appealed from the IJ’s 1992 decision to termi‐
nate proceedings, and the case languished (inexplicably) with 
the Board of Immigration Appeals for nearly a decade. Dur‐
ing that decade, Sowah immigrated to the United States, ap‐


                                                 
1 A.R. at 658. 

2 At his final hearing before the immigration judge, the petitioner stated 

that his full name was James Kofi Obese Acquaah. Id. at 244. 
3 Id. at 636. 
4                                                       No. 16‐3277 

parently the beneficiary of a successful diversity lottery appli‐
cation.  Mr.  Acquaah  and  Sowah  had  a  child  together, 
Georgene.    With  no  decision  from  the  Board  on  the  Collins 
petition,  Mr.  Acquaah  applied  for  and  obtained  status 
through Sowah in 1996, using the name under which he had 
registered their marriage in Ghana, Kofi Obese. He obtained, 
therefore,  a  second  permanent  residence  card  under  this 
name. 
   In 2000, the Board finally issued its decision on the Collins 
petition.  It  concluded  that  the  agency’s  failure  to  adjudicate 
the petition in a timely fashion was not a basis for the immi‐
gration court to terminate deportation proceedings, and the 
Board therefore remanded the case for further proceedings. 
    In  2003,  Mr.  Acquaah  and  Collins  divorced.  Back  before 
the IJ, Mr. Acquaah sought a continuance to pursue a new pe‐
tition  to  lift  the  conditional  nature  of  his  lawful  permanent 
residence, this time, with a waiver of the joint filing require‐
ment under 8 U.S.C. § 1186a(c)(4)(B), the “good faith waiver.” 
This petition, which would be adjudicated by the agency in 
the first instance, required him to establish that, although the 
marriage to Collins had ended in divorce, he had entered it in 
good faith and not for the purpose of obtaining an immigra‐
tion benefit. The IJ agreed to close the case administratively 
while  Mr.  Acquaah  pursued  the  good  faith  waiver.  For  rea‐
sons  undisclosed  by  the  record,  several  more  years  passed, 
and in 2010 the agency eventually denied this petition.  
    Because  the  good  faith  waiver  was  denied  administra‐
tively by the agency, Mr. Acquaah’s case was again referred to 
the IJ for a new hearing. Days before the scheduled hearing 
on the merits, the agency took Mr. Acquaah’s fingerprints in a 
No. 16‐3277                                                          5 

routine step to complete a background check. Before the re‐
sults of the fingerprint analysis became known, Mr. Acquaah 
appeared for the hearing, and his testimony was selective. He 
did not mention, for example, that, after separating from Col‐
lins, he had remarried Sowah. Nor did he mention that he had 
a child with Sowah, born in the United States. The IJ accepted 
his testimony as true and granted his request for a good faith 
waiver of the joint petition requirement. The IJ noted that the 
case  concerned  the  intent  of  the  parties  to  a  marriage  some 
twenty years prior and which had lasted only three years, that 
Mr. Acquaah  nevertheless  had  provided,  in  1992  and  testi‐
mony in 2011, evidence to support the bona fides of his mar‐
riage, and that, although the Government was suspicious, it 
had submitted little contrary evidence. This ruling removed 
the conditional nature of his lawful permanent resident status 
as James Acquaah.  
    The day after the IJ granted Mr. Acquaah’s permanent res‐
idence, his fingerprint results came back to the agency—with 
two hits: James Acquaah, who had received conditional resi‐
dence in 1988 and permanent residence in 2011 on the basis of 
his  marriage  to  Collins,  and  Kofi  Obese,  who  had  received 
permanent residence in 1996 on the basis of his marriage to 
Sowah.  The  Department  of  Homeland  Security  (“DHS”) 
therefore launched an investigation, and in 2013, moved to re‐
open  the  original  deportation  proceedings  against  Mr.  Ac‐
quaah. DHS asserted that the new evidence established both 
identity  fraud  and  marriage  fraud,  i.e.,  that  his  marriage  to 
Collins was fraudulent and not in good faith.  
   The  IJ  granted  the  agency’s  motion  to  reopen,  agreeing 
that evidence had been uncovered to suggest that there was 
fraud in the original proceeding with respect to Mr. Acquaah’s 
6                                                                    No. 16‐3277 

identity and his marriage to Collins. Specifically, the IJ ruled 
that  the  Government  had  submitted  evidence  in  connection 
with  its  motion  to  reopen  that  “suggest[ed]  that  there  was 
fraud in the respondentʹs original proceeding, not only with 
respect  to  his  identity,  but  also  with  respect  to  whether  his 
marriage to Sharon Collins was in good faith.”4  
       
                                                    B. 
    In the reopened proceedings, the agency lodged an addi‐
tional charge against Mr. Acquaah: that he was deportable as 
an alien “who by fraud or willful misrepresentation of a ma‐
terial fact sought to procure (or has sought to procure or has 
procured) a visa or other documentation or other benefit un‐
der the Act.” See 8 U.S.C. § 1182(a)(6)(C)(i).5 That charge sup‐
plemented the charge in the Order to Show Cause from 1992, 


                                                 
4 Id. at 332. 

5  Id.  at  329.  The  statute  mirrors  the  language  of  the  charge.  The  factual 

allegations supporting the charge were: 
            7.  You  have  used  two  separate  names  in  the  United 
            States—James Acquaah and Kofi Obese. 
            8. You attempted to procure, and did procure, immigra‐
            tion benefits under each of these identities. 
            9. You failed to disclose to immigration officials the fact 
            that you were attempting to procure immigration benefits 
            under  the  separate  identi[t]ies,  James  Acquaah  and 
            Kofi Obese. 
Id. As the IJ noted, because Mr. Acquaah was charged under the 
former law, the applicable fraud provision was § 212(a)(19) of the 
pre‐1996 Immigration and Nationality Act. A.R. at 213. 
No. 16‐3277                                                          7 

which alleged that his conditional status was terminated be‐
cause  his  marriage  to  Collins  was  fraudulent,  i.e.,  entered 
solely for the purpose of obtaining permanent residency. 
    In a new hearing, Mr. Acquaah testified before the IJ that, 
even though he and Collins were not officially divorced until 
2003, he had separated from her in 1991. Following that sepa‐
ration,  he  continued,  he  reconnected  with  his  ex‐wife  from 
Ghana,  Sowah,  who  recently  had  moved  to  Chicago.  They 
lived together, and in 1995 Sowah gave birth to their daughter, 
Georgene. Mr. Acquaah explained that he filed the second ap‐
plication for permanent resident status shortly afterward, in 
1996, when Georgene was an infant, because Sowah was dy‐
ing of sickle‐cell disease, and he feared—given that his prior 
application  had  been  pending for nearly a  decade—that  his 
immigration status would not be resolved before she died. He 
was particularly intent on obtaining permanent resident sta‐
tus before having to become the sole caregiver for Georgene, 
who  had  inherited  sickle‐cell  disease  from  her  mother  and 
who  also  suffers  from  multiple  sclerosis.  Sowah  eventually 
died  in  2008.  Since  then,  Mr.  Acquaah  has  been  caring  for 
Georgene by himself. He has supported her through his work 
as an accountant and as a pastor at his local church. Georgene 
corroborated  that  account  in  an  affidavit,  in  which  she  ex‐
plained that, although she now is a college student, she still 
relies  on  her  father  for  help  with  her  medical  and  financial 
needs, and that she still returns home almost every weekend. 
Her  medical  condition  and  Sowah’s  death  were  also  con‐
firmed by additional record documents. 
   The  IJ  considered  both  charges  brought  by  the  Govern‐
ment. He first addressed the additional charge added by the 
Government  in  the  reopened  proceedings:  identity  fraud, 
8                                                                 No. 16‐3277 

based on Mr. Acquaah’s conduct in pursuing status on the ba‐
sis of his marriage to Sowah. The IJ concluded that this charge 
was not sustained. While noting that “it is clear that [Mr. Ac‐
quaahʹs] adjustment of status to that of a permanent resident 
in 1996” on the basis of the marriage to Sowah “was fraudu‐
lent,”6 the IJ nevertheless concluded that the elements of the 
statutory  charge  were  not  satisfied  by  the  Government’s 
proof.7 
     The IJ then turned to the original charge in this reopened 
proceeding,  relating  to  termination  of  conditional  resident 
status on the ground that the Collins petition constituted mar‐
riage  fraud.  The  IJ  first  concluded  that  “the  Department  of 
Homeland  Security  …  properly  terminated  [Mr.  Acquaahʹs] 
permanent resident status on a conditional basis and remov‐
ability  has  been  established  by  evidence  which  is  clear  and 
convincing.”8  
   The IJ then considered the applications for relief from re‐
moval. The first was a readjudication of the good faith waiver 
on the Collins petition. Although the IJ had found in favor of 
Mr. Acquaah on this point in 2011, the IJ concluded that the 

                                                 
6 A.R. at 79. 

7 The IJ’s oral opinion on the matter is somewhat opaque. He appears to 

have  concluded  that,  because  of  the  procedural  posture  of  the  case,  the 
identity  fraud  charge  could  not  be  sustained  as  a  technical  matter.  He 
noted  that  the  Government  could  revoke  the  status  it  granted  to 
Kofi Obese  on  the  basis  of  a  bigamous  marriage  without  “a  decision  or 
order by this Court sustaining the lodged charge of removability.” Id. at 
79 n.3. 
8 Id. at 79–80. 
No. 16‐3277                                                           9 

additional facts brought to light by the Government’s subse‐
quent  investigation  and  Mr.  Acquaah’s  2015  testimony  re‐
quired a reversal of his prior finding of good faith. The IJ re‐
lied on Mr. Acquaah’s failure to disclose in his 2011 testimony 
his remarriage to Sowah and the existence of his daughter to 
conclude that Mr. Acquaah’s marriage to Collins was not bona 
fide. The IJ concluded that Mr. Acquaah’s testimony was not 
credible and that his documents, unsupported by additional 
witness testimony, were not “reliable at this point.”9  
   He  then  turned  to  the  alternate  application  for  relief,  a 
fraud  waiver  under  8  U.S.C.  § 1227(a)(1)(H).  The  IJ  agreed 
with the Government that Mr. Acquaah was statutorily ineli‐
gible for the waiver. With no other applications for relief be‐
fore him and none apparently available, the IJ ordered Mr. Ac‐
quaah  removed.  The  IJ  added  that  he  was  “not  unsympa‐
thetic” to  Mr. Acquaah’s situation, but that the  immigration 
court was “not a court of equity” and that he did “not have 
humanitarian authority to stay [Mr. Acquaahʹs] removal.”10  
     The Board of Immigration Appeals upheld the IJ’s decision 
and dismissed Mr. Acquaah’s appeal. Mr. Acquaah, the Board 
pointed out, did not dispute that he had failed to inform the 
IJ  that,  while  living  in  the  United  States,  he  was  married  to 
two women at the same time, that he had a child born in this 
country, that he previously had been granted permanent res‐
ident  status,  and  that  he  had  provided  false  information 
(name and birthdate) on a previously filed adjustment appli‐



                                                 
9 Id.at 253. 

10 Id. at 72–73. 
10                                                        No. 16‐3277 

cation. The Board also concluded that Mr. Acquaah was stat‐
utorily  ineligible  for  the  fraud  waiver  under  8  U.S.C. 
§ 1227(a)(1)(H).  
       
                                   II 
                             DISCUSSION 
    The  Board  issued  its  own  decision  rather  than  merely 
adopting  the  IJ’s  decision.  Therefore,  we  review  the  Board’s 
order directly and can uphold that order only on a basis that 
the Board has articulated. See Ni v. Holder, 635 F.3d 1014, 1018 
(7th  Cir.  2011);  Moab  v.  Gonzales,  500  F.3d  656,  659  (7th Cir. 
2007). 
    The  issue  before  the  court  in  the  present  petition  for  re‐
view is whether the Board erred in determining that Mr. Ac‐
quaah was statutorily ineligible for the fraud waiver under 8 
U.S.C. § 1227(a)(1)(H). We therefore begin with the statutory 
language of § 1227, concerning “deportable aliens,” which is 
at the heart of this petition: 
            (a) Classes of deportable aliens 
                … 
                (1) Inadmissible  at  time  of  entry  or  of 
                    adjustment of status or violates sta‐
                    tus  
                     … .  
                     (H)  Waiver  authorized  for  certain 
                     misrepresentations 
                         The  provisions  of  this  paragraph 
                     relating  to  the  removal  of  aliens 
No. 16‐3277                                                      11 

                  within  the  United  States  on  the 
                  ground  that  they  were  inadmissible 
                  at the time of admission as aliens de‐
                  scribed  in  section  1182(a)(6)(C)(i)  of 
                  this title, whether willful or innocent, 
                  may, in the discretion of the Attorney 
                  General,  be  waived  for  any  alien 
                  (other than an alien described in par‐
                  agraph (4)(D)) who— 
                           (i)(I) is the spouse, parent, son, 
                       or  daughter  of  a  citizen  of  the 
                       United  States  or  of  an  alien  law‐
                       fully admitted to the United States 
                       for permanent residence; and 
                           (II) was in possession of an im‐
                       migrant  visa  or  equivalent  docu‐
                       ment and was otherwise admissi‐
                       ble to the United States at the time 
                       of such admission … . 
                       … . 
               A waiver of removal for fraud or misrep‐
               resentation  granted  under  this  subpara‐
               graph  shall  also  operate  to  waive  re‐
               moval based on the grounds of inadmis‐
               sibility directly resulting from such fraud 
               or misrepresentation. 
8 U.S.C. § 1227(a). 
   Mr. Acquaah argued to the IJ and again to the Board that 
he was eligible for the fraud waiver in § 1227(a)(1)(H) and that 
he merited a favorable exercise of discretion.  
12                                                             No. 16‐3277 

    The IJ, as noted above, determined that Mr. Acquaah was 
deportable  on  one  ground:  that  the  Government  had 
“properly terminated” his conditional resident status in con‐
nection  with  the  Collins  petition.11  After  denying  the  good 
faith waiver on the merits, the IJ turned to the fraud waiver. 
The IJ noted that the matter was before him in reopened de‐
portation proceedings originally initiated prior to 1996, and a 
prior  version  of  the  waiver  statute  governed  the  proceed‐
ings.12 Under that prior version, the waiver only operated to 
waive  fraud  or  misrepresentation  at  “entry,”13  and  Mr.  Ac‐
quaah’s fraud had occurred in 1996 in connection with his ap‐
plications based on his marriage to Sowah. He therefore de‐
clined to adjudicate the merits of the waiver. 
   Before the Board, the Government adopted the IJ’s statu‐
tory interpretation: that the relevant fraud, in connection with 
the  Sowah  application,  did  not  occur  at  entry.  The  Board 
agreed  that  Mr.  Acquaah  was  statutorily  ineligible  for  the 
fraud  waiver.  However,  it  rested  on  an  altogether  different 
ground. It ruled that, “even assuming” that the timing of the 
fraud did not bar the application of the waiver “the respond‐
ent is not eligible for a section [1227](a)(1)(H) waiver because 
he was found deportable, not for fraud or misrepresentation, 

                                                 
11 Id. at 79. 

12  See  Illegal  Immigration  Reform  and  Immigrant  Responsibility  Act 
§ 309(c)(1), Pub. L. 104‐208, 110 Stat. 3009‐546 (1996) (providing that for 
aliens in proceedings on the date of enactment of the act, the amendments 
shall not apply). 
13 See 8 U.S.C. § 1251(a)(1)(H) (1994) (permitting the waiver for aliens “ex‐

cludable at the time of entry”) (current version at 8 U.S.C. § 1227(a)(1)(H)). 
No. 16‐3277                                                            13 

but for having his conditional permanent residence status ter‐
minated.”14  
    Mr.  Acquaah  now  submits  that  the  Board  erred  in  con‐
cluding that he was ineligible for the fraud waiver. He notes 
that  the  Board  narrowly  focused  on  the  specific  sustained 
charge of deportability in his case, the termination of condi‐
tional status in relation to the Collins petition. Its approach, 
he contends, is contrary to the language of the statute, which 
waives not only a charge formally based on fraud, but also any 
grounds  of  inadmissibility  “directly  resulting  from  such 
fraud or misrepresentation.” 8 U.S.C. § 1227(a)(1)(H).15 He ar‐
gues that the statute therefore reaches the termination of his 
conditional residency; he relies on Vasquez v. Holder, 602 F.3d 
1003,  1015  (9th  Cir.  2010),  which  adopted  this  somewhat 
broader view of the grounds of inadmissibility waivable un‐
der 8 U.S.C. § 1227(a)(1)(H).  
    In  response,  the  Government  first  contends  that  Mr.  Ac‐
quaah failed to exhaust his argument before the Board, noting 
that he never cited Vasquez before the agency. The exhaustion 
doctrine, however, is an imperfect fit in the present situation. 
Mr.  Acquaah  moved  for  relief  from  deportation  under  the 
waiver  and  contended  that  he  was  statutorily  eligible 
throughout his most recent round of proceedings. In rejecting 
his request for a fraud waiver, the IJ cited an entirely different 


                                                 
14 A.R. at 3–4. 

15 Mr. Acquaah acknowledges that he has been charged with deportability 

“on a plethora of statutory bases,” among them marriage fraud. Pet’r’s Br. 
21. 
14                                                                  No. 16‐3277 

ground—that the prior statute concerned only fraud at “en‐
try.” The Government itself, in its argument to the Board, re‐
peated only this particular objection.16 It was the Board that 
provided, in the first instance, the alternate reasoning regard‐
ing the specific grounds of inadmissibility (fraud, but not ter‐
mination of status) that we now consider. Our precedents re‐
garding  exhaustion  have  a  clear  and  recognized  exception 
“for issues that are not raised by the parties but instead ad‐
dressed  by  the  administrative  agency  itself.”  Arobelidze  v. 
Holder,  653  F.3d  513,  517  (7th  Cir.  2011).  Such  an  exception 
“recognizes that once the Board addresses an issue on its own, 
the issue is exhausted to the extent it could be, even if it was 
not raised by the parties.” Id. (internal quotation marks omit‐
ted). We therefore turn to the substance of the statutory ques‐
tion.  
      First, we place the waiver in its statutory context. Section 
1227(a) of Title 8, U.S. Code, identifies classes of deportable 
aliens, i.e., aliens subject to removal, and paragraph (1) lists 
categories of aliens who are deportable because they were or 
                                                 
16 The Board did not address the question of entry, and appeared to apply 

the current version of the statute, noting that “even assuming” the fraud 
here was committed during an admission, the waiver would not reach the 
particular grounds on which he was found deportable. A.R. at 3. The Gov‐
ernment argues that the Board has yet to consider its argument, accepted 
by the IJ, that the prior statute applies and that Mr. Acquaah’s fraud did 
not occur in connection with an entry. It appears to us that the Board de‐
cided to apply the present version of the statute. The Government does 
not ask us to reverse the Board on that ground, and we consider it law of 
the  case.  Our  analysis  here  focuses,  therefore,  on  the  correctness  of  the 
Board’s subsequent decision on the scope of the waiver as it relates to the 
termination of conditional residency. Following the Board’s lead, and be‐
cause we have not been asked to do otherwise, we consider the current 
version of the statute. 
No. 16‐3277                                                         15 

are inadmissible at the time of entry or have violated their sta‐
tus. Among those classes are aliens who were excludable or 
inadmissible  at  the  time  of  entry  or  admission,  8  U.S.C. 
§ 1227(a)(1)(A),  as  well  as  aliens  who  had  permanent  resi‐
dency  on  a  conditional  basis,  but  whose  status  was  termi‐
nated, id. § 1227(a)(1)(D). 
    The language at the center of the parties’ dispute author‐
izes a waiver of certain “provisions” of paragraph (1) “for cer‐
tain misrepresentations.” 8 U.S.C. § 1227(a)(1)(H).  We  agree 
with  our  colleagues  in  the  Ninth  Circuit  that  the  use  of  the 
plural  “provisions”  is  significant,  and  indicates  a  congres‐
sional intent to encompass more than a single category listed 
in § 1227(a)(1). Vasquez, 602 F.3d at 1011. 
    The  term  “provisions”  is  not  unqualified,  however.  The 
waiver applies only to those provisions of § 1227(a)(1) which 
“relat[e] to the removal of aliens … on the ground that they 
were inadmissible at the time of admission” because of fraud. 
The Supreme Court recently has reaffirmed that, absent con‐
trary indications from context, the term “relating to” is “broad 
and  indeterminate.”  Mellouli  v.  Lynch,  135  S.  Ct.  1980,  1990 
(2015)  (internal  quotation  marks  omitted)  (narrowing  the 
meaning  of  the  term  in  a  removal  statute  consistent  with  a 
subsequent cross‐reference in the statute). The Ninth Circuit 
has  read  this  language,  therefore,  as  covering  both 
§ 1227(a)(1)(A), “which provides for the removal of aliens on 
the ground that they were inadmissible at the time of admis‐
sion,  including  aliens  who  sought  to  procure  admission  by 
fraud,”  and  “also  any  other  provisions  of  paragraph 
[1227](a)(1) bearing on or connected to the removal of aliens 
on that ground.” Vasquez, 602 F.3d at 1012. 
16                                                              No. 16‐3277 

   At his final hearing, Mr. Acquaah faced two charges of de‐
portability.  The  first,  lodged  by  the  Government  in  1992,17 
charged:  
           On  June  25,  1991,  your  status  as  a  permanent 
           resident on a condition[al] basis was terminated 
           under 8 USC 1186(c)(3)(C) because the marriage 
           which qualified you for status was determined 
           to have been entered into for the sole purpose of 
           procuring your entry as an immigrant.[18] 
When  the  Government  sought  to  reopen  proceedings  upon 
discovery  of  his  second  identity,  it  lodged  a  second  charge, 
that he was deportable under  
           INA s. 212(a)(6)(C), as an alien who by fraud or 
           willful  misrepresentation  of  a  material  fact 
           sought to procure (or has sought to procure or 
           has procured) a visa or other documentation or 
           other benefit under the Act.[19]  
The IJ found only the first of these charges, relating to the ter‐
mination  of  conditional  residency,  sustained.  The  question 




                                                 
17 The initial charge by the Government in 1991 was termination of condi‐

tional residency for failure to file a joint petition, which was incorrect. The 
Government amended its charge in 1992 to include marriage fraud. 
18 A.R. at 364.  

19 Id. at 329. The IJ subsequently further amended this charge by hand‐

written note, noting that the correct provision of the INA under the prior 
law was 212(a)(19). See id. 
No. 16‐3277                                                                   17 

before us is whether that charge is “relat[ed] to,” that is, con‐
nected with or bearing upon, a charge that the alien was in‐
admissible at the time of admission by virtue of fraud. 
    In Mr. Acquaah’s case, the Board treated the specific stat‐
utory charge that the Government decided to lodge and prove 
as  dispositive  of  whether  the  waiver  is  available.  This  ap‐
proach  is  plainly  inconsistent  with  the  statute.20  The  Board 
should have considered whether the charge sustained against 
Mr. Acquaah is related to fraud, and we remand to the agency 
to make that determination in the first instance.  
    Should the Board determine that the sustained charge is 
related to a waivable fraud under § 1227(a)(1)(H), it is again 
for the agency to determine, in the first instance, whether the 

                                                 
20 The Ninth Circuit considered a similar question in Vasquez v. Holder, 602 

F.3d 1003, 1015 (9th Cir. 2010). It observed that, “when[] the Department 
finds that a conditional permanent resident has committed marriage fraud 
and charges her with removability on the ground that she was inadmissi‐
ble at the time of admission as an alien who sought to procure admission 
by fraud, it will also be able to charge her as removable because her status 
has  been  terminated.”  Id.  at  1014.  Because  the  fraudulent  conduct  pro‐
vided a common basis for both grounds of removability, the termination 
of conditional residency was “relat[ed] to” the inadmissibility at the time 
of entry, and, therefore, the petitioner was eligible for a fraud waiver un‐
der § 1227(a)(1)(H). Id. at 1017.  
     In  the  petition  now  before  us,  the  Government  rests  principally  on 
waiver, see supra at 14–15, and therefore declines to address Vasquez on the 
merits other than to assert that the decision has “not been adopted by the 
Circuit.”  Gov’t  Br.  18.  The  Government  does  refer  to  one  of  our  un‐
published opinions, Rodas de Linarez v. Holder, 442 F. App’x 233 (7th Cir. 
2011). But in Rodas, we merely distinguished its facts from those in Vasquez; 
we took no position on whether Vasquez was correctly decided.  
18                                                         No. 16‐3277 

substantial equities in Mr. Acquaah’s case merit an exercise of 
favorable discretion. Those equities include, but are not lim‐
ited  to,  the  severe  health  issues  of  his  United  States  citizen 
daughter, for whom he is the only surviving parent. See I.N.S. 
v. Errico, 385 U.S. 214, 224–25 (1966) (fraud waiver provision 
was legislated with the “humanitarian purpose of preventing 
the breaking up of families composed in part at least of Amer‐
ican citizens”).  
    Mr. Acquaah also contends that the IJ’s decision to readju‐
dicate the bona fides of his marriage to Collins “was a gross 
miscarriage of justice.”21 Although his brief continues to as‐
sert  that  his  marriage  to  Collins  was  bona  fide,  his  primary 
objection is procedural; he claims the IJ did not have the au‐
thority  to readjudicate the facts of this case on the new evi‐
dence submitted by the Government in connection with the 
motion to reopen. We cannot agree. The regulations not only 
permit reopening and reconsideration by either party, but are 
particularly  broad when the agency seeks to introduce new 
evidence  of  fraud  in  the  initial  proceeding.  See  8  C.F.R. 
§ 1003.23(b)(1) (“In general. An Immigration Judge may upon 
his or her own motion at any time, or upon motion of the Ser‐
vice or the alien, reopen or reconsider any case in which he or 
she has made a decision, unless jurisdiction is vested with the 
Board of Immigration Appeals.”); id. (noting that no time lim‐
itations apply “to motions by the Service in exclusion or de‐
portation proceedings, when the basis of the motion is fraud 
in the original proceeding”); id. § 1003.23(b)(3) (“Motion to re‐
open. A motion to reopen proceedings shall state the new facts 
that  will  be  proven  at  a  hearing  to  be  held  if  the  motion  is 

                                                 
21 Pet’r’s Br. 17. 
No. 16‐3277                                                       19 

granted  and  shall  be  supported  by  affidavits  and  other  evi‐
dentiary material.” (emphasis added)). The express purpose 
of  reopening  is  to  allow  the  agency  to  reexamine  the  issues 
and reach new conclusions on the basis of new evidence. 
    
                           Conclusion 
    The Board erred when it treated the absence of a specific 
fraud  charge  as  dispositive  over  the  availability  of  a  fraud 
waiver  under  §  1227(a)(1)(H).  It  should  have  considered 
whether the charge sustained against Mr. Acquaah—termina‐
tion of conditional resident status on the basis of his marriage 
to Sharon Collins—was related to fraud. We therefore remand 
to the Board to address this question, as well as any necessary 
questions relating to the discretionary grant of such relief.  
                   PETITION FOR REVIEW GRANTED in part  
                                             and DENIED in part.